    Case 8-20-71877-reg   Doc 208-1   Filed 07/29/21   Entered 07/29/21 16:25:57




                                  EXHIBIT A

                                 Proposed Order




5914540-2
       Case 8-20-71877-reg             Doc 208-1       Filed 07/29/21        Entered 07/29/21 16:25:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                                     Chapter 7

DIAMOND FINANCE CO., INC.,                                 Case No. 20-71877 (REG)

                                      Debtor.




    ORDER GRANTING MOTION PURSUANT TO BANKRUPTCY CODE SECTION 105
                         AND RULE 9019 OF THE
       FEDERAL RULES OF BANKRUPTCY PROCEDURE FOR ENTRY OF AN
                         ORDER AUTHORIZING
          AND APPROVING STIPULATION WITH MARCOS BENZAQUEN


                    Upon consideration of the motion (the “Motion”)1 of Marc Pergament as Trustee

for the Diamond Finance Co., Inc. estate for an order, pursuant to section 105(a) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) authorizing and approving the Settlement Agreement (the

“Agreement”) attached as Schedule 1 hereto; and due and sufficient notice of the Motion having

been given under the particular circumstances; and this Court having jurisdiction to consider the

Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and consideration

of the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

it appearing that the relief requested by the Motion is in the best interests of the Debtor, its estate,

its creditors, its stakeholders, and other parties in interest; and after due deliberation thereon, and

sufficient cause appearing therefor, it is hereby

                    ORDERED, ADJUDGED AND DECREED that:

1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                                                           2

5914540-2
    Case 8-20-71877-reg   Doc 208-1      Filed 07/29/21     Entered 07/29/21 16:25:57




            1.    The Motion is GRANTED as set forth herein.

            2.    The Stipulation attached as Schedule 1 hereto is hereby approved.

            3.    This Court shall retain jurisdiction with respect to all matters arising from

                  or related to the implementation or interpretation of this Order.




                                                Hon. Robert E. Grossman
                                                United States Bankruptcy Judge




                                            3

5914540-2
Case 8-20-71877-reg   Doc 208-1   Filed 07/29/21   Entered 07/29/21 16:25:57




                         SCHEDULE 1:
Case 8-20-71877-reg   Doc 208-1   Filed 07/29/21   Entered 07/29/21 16:25:57
Case 8-20-71877-reg   Doc 208-1   Filed 07/29/21   Entered 07/29/21 16:25:57
Case 8-20-71877-reg   Doc 208-1   Filed 07/29/21   Entered 07/29/21 16:25:57
Case 8-20-71877-reg   Doc 208-1   Filed 07/29/21   Entered 07/29/21 16:25:57
Case 8-20-71877-reg   Doc 208-1   Filed 07/29/21   Entered 07/29/21 16:25:57
